U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number LUX DIGITAL PICTURES, INC. (Exact name of registrant as specified in its charter) Wyoming 26-2589503 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) For correspondence, please contact: 12021 Wilshire Blvd. #450 Los Angeles, CA. 90025 510-948-4000 (Address of principal executive offices) (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the Company is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes oNo þ As of July 8, 2011 the Company’s stock has a bid price of $.0016 and an ask price of $.0028 per share. At July 8, 2011, there were 51,539,223 shares outstanding of the Company’s common stock and 2,500,000 of the Company’s preferred stock. LUX DIGITAL PICTURES, INC. INDEX TO FORM 10-Q FOR THE QUARTER ENDED May 31, 2011 Page Number PART I. FINANCIAL INFORMATION Item1. Financial Statements Balance Sheets as of May 31, 2011 and August 31, 2010 (Unaudited) F-1 Statements of Operations for the three and nine months ended May 31, 2011 and 2010 (Unaudited) F-2 Statement of Stockholders’ Equity as of May 31, 2011 (Unaudited) F-3 Statements of Cash Flows for the nine months ended May 31, 2011 and 2010 (Unaudited) F-4 Notes toFinancial Statements F-5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item3. Controls and Procedures 4 PART II. OTHER INFORMATION Item1. Legal Proceedings 6 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 6 Item 3. Defaults upon senior securities 6 Item 4. Submissions of matters to a vote of securities holders 6 Item 5. Other Information 6 Item6. Exhibits 6 Exhibit 31.1 Exhibit 32.1 2 LUX DIGITAL PICTURES, INC. FINANCIAL STATEMENTS MAY 31, 2011 LUX DIGITAL PICTURES, INC. TABLE OF CONTENTS MAY 31, 2011 CONTENTS Balance Sheets as of May 31, 2011 and August 31, 2010 (Unaudited) F-1 Statements of Operations for the three and nine months ended May 31, 2011 and 2010 (Unaudited) F-2 Statement of Stockholders’ Equity as of May 31, 2011 (Unaudited) F-3 Statements of Cash Flows for the nine months ended May 31, 2011 and 2010 (Unaudited) F-4 Notes to the Financial Statements
